Citation Nr: 0402647	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-01 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed to be as a result of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to 
February 1950 and from August 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and January 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming, which denied service 
connection for chronic obstructive pulmonary disease (COPD), 
claimed to be a result of exposure to asbestos in service.

FINDING OF FACT

The competent medical evidence of record preponderates 
against a finding that the veteran's currently diagnosed COPD 
is a result of asbestos exposure in service.

CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated by service as a result of exposure to asbestos.  
38 U.S.C.A. §§ 1110, 1131, 5100-5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his claim seeking service connection for 
residuals of exposure to asbestos in March 2000, on a VA Form 
21-4138 (Statement on Support of Claim).

The service records reflect that, when examined for 
enlistment into service in February 1949, and for discharge 
in August 1950, the veteran's respiratory system was normal.  
While an entrance examination report is not of record for his 
second period of service, when the veteran was examined for 
discharge at the completion of his second period of service, 
in June 1954, his lungs and chest were normal, and a chest X-
ray was negative for any abnormality.

According to the veteran's Report of Separation from the 
Armed Forces of the United States (DD Form 214), his main 
occupational specialty in service was as a boiler handler.

Post-service, VA and non-VA medical records have been 
associated with the veteran's claims file.  In October 1954 
and March 1960, the veteran underwent VA examinations.  
Reports from these examinations indicate chest X-rays were 
normal.

An August 1996 private radiology report reflects patchy areas 
of calcification over the diaphragms, suggesting calcified 
plaques, and the radiologist opined that this condition was 
possibly related to prior asbestos exposure.

An August 1997 VA radiology report of a chest X-ray includes 
a clinical impression of multiple calcified pleural plaques 
and possible lung nodules, consistent with asbestos exposure.

A July 1999 VA medical record indicates the veteran was a 
sixty-pack-year former smoker.  A February 2000 VA medical 
record of a pulmonary function test (PFT) indicates that the 
veteran was a seventy-two-pack-year former smoker, and had 
quit three years earlier.

A February 2000 VA chest X-ray report indicates the 
radiologist compared the findings to the August 1997 X-ray.  
The doctor again noted pleural plaques throughout the lungs, 
consistent with asbestos exposure, but also stated that there 
was no interval change and there were no infiltrates or 
effusions.

A March 2000 VA chest X-ray report reflects pleural 
calcifications and symptoms consistent with COPD.  The 
clinical impression was COPD and pleural calcifications.

A separate March 2000 VA medical record indicates that the 
veteran underwent another PFT.  Evaluating the results of 
this test, the doctor diagnosed the veteran with severe 
obstructive airway disease.

A May 2000 VA outpatient record shows the veteran was 
evaluated for his pulmonary disease.  The record reflects 
that the veteran recounted his time in the military, 
including his occupation as a boiler operator.  He also 
informed the doctor that he had smoked on and off until 1997, 
resulting in a 30-40 pack year history, and that he had 
noticed his pulmonary problems that same year.  The veteran 
began to experience shortness of breath with less amounts of 
exertion than in the past.  He stated that he could walk only 
one block without stopping to catch his breath.  The doctor 
considered this information along with a chest X-ray and a 
PFT.  The physician noted that the chest X-ray showed pleural 
plaques but no interstitial changes, and that the PFT showed 
obstructive changes but no restrictive changes.  In his 
assessment, the physician stated that the pleural plaque 
formation was due to asbestos exposure, but that there were 
no interstitial changes or restrictive changes in the PFT 
consistent with asbestosis.  In addition, the VA physician 
opined that the etiology of the veteran's COPD and physical 
symptoms was due to cigarette smoke, not asbestos exposure.

A July 2001 VA radiology record includes a clinical 
impression of calcific pleural plaques, consistent with 
asbestos exposure.  The doctor also found no evidence of 
septal thickening or honeycombing to suggest asbestosis.  As 
for a diagnosis, the radiologist found symptoms consistent 
with asbestos exposure, but no evidence of asbestosis or 
interstitial lung disease.

In August 2001, the veteran underwent VA examination with a 
pulmonologist.  According to the examination report, the 
veteran indicated that he had suffered respiratory problems 
for fifty years.  He stated that he had shortness of breath 
at all times, which had worsened since 1992.  The veteran 
relayed his history of smoking since the age of eighteen, and 
his military service, including his position as boiler 
tender, where, the veteran indicates, he was exposed to 
asbestos and other industrial chemicals.  The veteran 
reported that he wakes up frequently at night and finds 
little relief with the use of his Albuterol inhaler.  The VA 
examiner had access to the veteran's previous medical 
records.  These records included an additional PFT conducted 
in early August 2001 along with an electrocardiogram (EKG).  
This PFT resulted in no significant improvement after usage 
of a bronchodilator, except for the FEF 25-75%, which 
improved twenty percent.  The EKG showed sinus rhythm with 
right bundle branch block.  At this time, the examiner 
indicated that there was insufficient information with which 
to make a determination, and more tests were needed before 
the examiner met with the veteran again.

The follow up VA exam was conducted in September 2001.  The 
VA examiner evaluated the test results.  An EKG showed a 
hyperdynamic left ventricle with an EF of 75% and no wall 
motion abnormalities.  The chest computed tomography (CT) 
scan, apparently conducted in July 2001, showed bilateral 
pleural plaques without effusions and no interstitial changes 
suggestive of asbestosis.  A PFT conducted in October 2001 
showed normal total lung capacity and a mild to moderate 
obstructive pattern, with some reversibility seen post 
bronchodilator.  

The September 2001 VA examiner concluded that test results 
were consistent with COPD with a reversible airways 
component.  The PFT did not demonstrate a restrictive 
component expected in significant asbestos exposure.  The 
chest CT scan showed pleural plaqueing but no pleural 
abnormalities or interstitial process suggestive of 
asbestosis.  The examiner did not feel the patient had 
shortness of breath secondary to asbestos exposure.

In September 2002, the RO received additional VA treatment 
records in the context of another claim, dated from May 1997 
to March 2002.  This included a March 2002 chest CT scan that 
showed no change from the previous chest CT, with calcified 
pleural plaques and no evidence of septal thickening or 
honeycoming.  The impression was asbestos exposure and no 
evidence of asbestosis.

II.  Analysis

A.  Preliminary Matters - Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

TheBoard is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.

In January 2002, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed January 2002 statement of 
the case (SOC), issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC issued by the RO clarified what 
evidence would be required to establish service connection.  
The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the January 2002 VCAA letter contained the new 
duty-to-assist law and regulation codified at 38 U.S.C.A. § 
5107 (West 2002) and 38 C.F.R. § 3.159 (2002).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The Board further notes that, although 38 C.F.R. 
§ 19.31(b)(1) (2003) would ordinarily require the RO to issue 
a supplemental statement of the case (SSOC) in response to 
new evidence, the Board notes that the medical evidence it 
received in September 2002 provides no new information, other 
than a March 2002 chest CT scan that occurred on a more 
recent date.  The findings merely repeat the findings of the 
previous most recent chest CT.  Furthermore, the Board notes 
that it will not rely upon this evidence in making its 
decision in this case.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection for COPD

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he was exposed to asbestos while in 
service working as a boiler operator, and his DD Form 214 
confirms that he performed that type of duty.  Therefore, the 
Board would concede the veteran may have been exposed to 
asbestos in service.  However, mere exposure to a potentially 
harmful agent is insufficient to be eligible for VA 
disability benefits.  The medical evidence must also show not 
only a currently diagnosed disability but also a nexus 
between this current disability and the exposure to asbestos 
in service.

The medical evidence is somewhat contradictory.  The 
veteran's service records show no pulmonary complaints or 
abnormalities.  VA chest X-rays dated in October 1954 and 
March 1960 were negative for any abnormalities.  No pulmonary 
abnormalities were found in the patient until an August 1996 
private medical record, when calcified plaques were found and 
the doctor stated that it was possibly related to asbestos 
exposure.  Subsequent VA records dated in August 1997 and 
February 2000 suggest that exposure to asbestos was a 
possible reason for the current condition, but no doctor has 
ever made it a diagnosis.  Therefore, his current diagnoses 
are COPD and pleural calcifications, and for the veteran to 
succeed on his claim for service connection for COPD, the 
medical evidence must then establish that this condition is 
related to his asbestos exposure in service.

In March 2000, the veteran was diagnosed with COPD and 
pleural calcifications.  The May 2000 VA outpatient clinical 
record contains X-rays and PFTs, both past and present, of 
the veteran.  The doctor determined that the veteran's COPD 
was due to his history of cigarette smoking, not asbestos.  
Furthermore, a VA radiology report dated in July 2001 showed 
evidence of asbestos exposure but not evidence of asbestosis.

More important, in August and September 2001, the veteran was 
examined by a VA pulmonologist.  In September 2001, the VA 
medical specialist conducted additional tests and, having had 
the opportunity to review the veteran's claims file, 
considered all the previous medical evidence.  The VA 
pulmonologist concluded that the symptoms demonstrated by the 
veteran were consistent with COPD.  In the physician's 
opinion, the veteran's symptomatology was not suggestive of 
asbestosis or caused by his asbestos exposure.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board is persuaded that the August and September 2001 
opinions of the VA examiner are most convincing.  This 
examiner specializes in pulmonary medicine and examined the 
veteran twice in order to obtain additional test results.  
While previous medical reports dated in August 1996, August 
1997, and February 2000 stated that the veteran's condition 
was possibly consistent with asbestos exposure, the 2001 VA 
examiner possessed specialized knowledge and information 
necessary to accurately assess the etiology of the veteran's 
current condition.  Having had access to the veteran's claims 
file, the examiner was able to consider his medical and 
military history.  The September 2001 VA pulmonologist found 
that the veteran's currently diagnosed COPD was not due to 
asbestos exposure.  In addition, previous examiners merely 
stated that the veteran's current condition was consistent 
with prior asbestos exposure.  None ever found that asbestos 
actually caused the COPD.

While the veteran may sincerely believe that his COPD is the 
result of asbestos exposure in service, laypersons are not 
considered competent to offer medical opinions, and testimony 
to that effect does not provide a basis upon which to 
establish service connection.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran's assertions regarding his 
COPD are not professionally competent.  The documentary 
record is of probative value.  This probative evidence fails 
to show that the veteran complained of any lung condition 
during active service, and that no medical evidence exists of 
a pulmonary condition until 1996, more than forty years after 
separation from service.  Finally, the competent medical 
evidence of record does not establish a nexus between the 
veteran's currently diagnosed COPD and his exposure to 
asbestos in service. 

The Board notes that at least one physician has related the 
veteran's COPD and other lung symptomatology to his many 
years of smoking.  In this regard, Congress has prohibited 
the grant of service connection for any disability on the 
basis that such disability resulted from a disease 
attributable to the use of tobacco products during the 
veteran's active service.  That legislative ban applies to 
all claims filed after June 10, 1998.  See 38 U.S.C.A. § 
1103; 38 C.F.R. § 3.300 (2003).  Therefore, as a matter of 
law, any claims received by VA after June 10, 1998, are 
subject to this restriction.  

Therefore, even though the veteran has not asserted a claim 
based upon a tobacco causation theory, the record clearly 
shows that his claim of service connection for his lung 
disability was initially filed in March 2000.  Therefore, 
were he to advance such a claim, service connection would be 
prohibited as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the veteran's COPD was 
incurred in or aggravated by service.  The benefit sought on 
appeal must accordingly be denied.

ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease as a result of asbestos exposure is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



